AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”), between Xtant
Medical Holdings, Inc., a Delaware corporation (the “Company”), and Carl
O’Connell, an individual (“Employee”), is entered into effective as of February
17, 2017 (the “Effective Date”), and amends that certain Employment Agreement,
effective as of October 6, 2016 (the “Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Agreement.

1.               Job Title and Responsibilities. Section 1A of the Agreement is
hereby amended in its entirety as follows:

The Company hereby employs Employee, and Employee hereby agrees to be employed,
as Chief Executive Officer of the Company and its subsidiaries. Employee’s title
and responsibilities may change during the course of Employee's employment with
the Company, but the terms of this Agreement shall remain in full force and
effect regardless of any change in Employee's title or responsibilities.

2.               Base Pay. Section 2A of the Agreement is hereby amended in its
entirety as follows:

Commencing on the Effective Date, Company agrees to pay Employee gross annual
compensation of $520,000 (the “Base Salary”), less usual and customary
withholdings, which shall be payable in arrears in accordance with the Company’s
customary payroll practices. In addition, Company agrees to pay Employee
$12,822, representing the difference between the Base Salary and Employee’s
prior base salary for the period beginning January 21, 2017, when Employee was
named interim Chief Executive Officer, through the Effective Date. The Base
Salary will be subject to normal periodic review at least annually, and such
review will consider Employee’s contributions to the Company and the Company’s
overall performance.

3.               Special Recognition Bonus. Not later than April 30, 2017, the
Company will pay the Employee a special recognition bonus for 2016 of $85,000.

4.               Miscellaneous.

(a)            Continuing Validity. Except as expressly modified by this
Amendment, the Agreement remains in full force and effect.

(b)            Counterparts. This Amendment may be executed in two or more
counterparts and by electronic signature, each of which shall be deemed an
original and all of which shall together constitute one and the same instrument.



  Page 1 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Amendment as of the date first written above.

 

 

 



EMPLOYEE   XTANT MEDICAL HOLDINGS, INC.                   Print Name: Carl
O’Connell   Print Name: John Gandolfo           Signature: /s/ Carl O’Connell  
Signature: /s/ John Gandolfo               Title: Chief Financial Officer  

 

 

  Page 2 



